Examiner’s Statement of Reasons for Allowance
Applicant’s arguments directed to the Field reference in the Response dated 11/11/2020 are persuasive. The subject matter of independent claim(s) in the amendment submitted on 11/11/2020 could either not be found or was not suggested in the prior art of record. With respect to claims 8, 17, 19 and 26, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of a stylet releasably coupleable to the guide sheath, wherein, when fully assembled to the guide sheath, the stylet extends through the open through channel of the guide sheath and has a distal end that extends a distance out of the distal end of the guide sheath, wherein the stylet comprises an extruded polymeric body with a hollow core and a solid tapered tip, and wherein the stylet comprises a proximal end portion with a connector that releasably attaches to the hub; and a cannula coupled to flexible tubing and comprising longitudinally opposing proximal and distal ends, wherein the cannula is semi-rigid, as recited in claim 8; a trajectory guide adapted to mount to the subject, the trajectory guide comprising a tubular support member with an open through channel that holds the device guide and receives a bottom portion of the adapter, as recited in claim 17; a stylet with a guide sheath connector on a proximal end portion thereof releasably attachable to the guide sheath, wherein the stylet has a polymeric body with a closed tapered tip that extends a distance out of the distal end of the guide sheath; and a semi-rigid polymeric cannula coupled to flexible tubing, as recited in claim 19; or the feature of wherein the guide sheath comprises measurement indicia with distance values increasing in a direction toward a proximal end portion of the guide sheath; and removing the stylet from the guide sheath, bending the stylet relative to the device guide during the removal to clear a wall of a bore of a magnet of an MRI scanner, as recited in claim 26, in combination with the other elements recited in the independent claim(s).
The closest relevant art is: U.S. Publication No. 2015/0080708 to Piferi, which discloses a surgical fluid transfer system (system 150 (which is part of larger system 10, Fig. 1), used with trajectory guide 50t; see Figs. 2A, 2B and 3) comprising: a device guide (guide of a fluid transfer assembly 300; see Fig. 3) comprising an axially extending open through channel (open through channel of the guide of a fluid transfer assembly 300; see Fig. 3); a semi-rigid guide sheath (cannula 100 and sleeve 100s; cannula 100 is described as rigid (paragraph 81), sleeve 100s is described as a thin flexible polymeric sleeve; therefor overall, the guide sheath/cannula 100 is “semi-rigid” as claimed), wherein the guide sheath (cannula 100) is configured to slidably extend through the open through channel of the device guide (a fluid transfer assembly 300) (shown in Fig. 3), wherein the guide sheath (cannula 100) has an axially extending open through channel (lumen of cannula 100) with opposing proximal (proximal end is identified as having connector 125) and distal (distal end 101) ends, wherein the guide sheath (cannula 100) has a length that is longer than a length of the device guide (a fluid transfer assembly 300) (see Fig. 3), wherein the guide sheath (cannula 100) comprises a radially outwardly extending hub (connector 105) adjacent the proximal end, and wherein, in position, the distal end of the guide sheath (cannula 100) extends a distance into a subject while the proximal end is external to the subject (see Fig. 3 and paragraphs 69 and 77); a stylet (stylet 110) releasably coupled to the guide sheath (cannula 100) (stylet 110 can be slidably attached to the guide cannula 100 using mating connectors 105, 115 on respective proximal ends of the devices), wherein, when fully assembled to the guide sheath (cannula 100), the stylet (stylet 110) extends through the open through channel of the guide sheath (lumen of cannula 100) and has a distal end (distal end 111/tip lilt) that extends a distance out of a distal end of the guide sheath (paragraph 82 and Fig. 3), and wherein the stylet comprises a proximal end portion with a connector (connector 115) that releasably attaches to the hub (connector 105) (paragraph 86); and a cannula (needle 120) coupled to flexible tubing (flexible tubing 140) (at connector 125) and comprising longitudinally opposing proximal and distal ends (proximal end of needle 120 disclosed in paragraph 74; distal end 121/tip 1211), wherein the flexible tubing (flexible tubing 140) has a distal end (end of flexible tubing 140 that is connected to connector 125) that is sealably coupled to the proximal end of the cannula (needle 120), wherein, in use, the flexible tubing (flexible tubing 140) and the proximal end of the cannula (needle 120) reside external to the subject (see Fig. 3), wherein the cannula (needle 120) is releasably interchangeably coupled to the guide sheath (cannula 100)(via disconnection of the needle 120 from connector 125), and wherein, in position, the cannula (needle 120) extends through the guide sheath (cannula 100) and the distal end (distal end 121 /tip 1211) of the cannula (needle 120) extends a distance out of the distal end (distal end 101) of the guide sheath (cannula 100) (see Fig. 3 and paragraph 78), but Piferi does not teach the features discussed above as recited in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) 


/AMBER R STILES/Primary Examiner, Art Unit 3783